Citation Nr: 1411254	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1951, July 1951 to April 1955 and August 1955 to November 1956.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record demonstrates that in April and October 2009, the Veteran had level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in March 2009 correspondence.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, private post-service medical records, VA examination reports and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded VA examinations in April and October 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are more than adequate.  Although the examinations did not include a review of the Veteran's claims file, they were to assess the current level of the Veteran's bilateral sensorineural hearing loss.  The examiner, who conducted each examination, considered the Veteran's medical history, described the Veteran's disability in sufficient detail, and provided clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86).  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

During the April 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
15
30
LEFT

25
35
30
45

The average pure tone thresholds were 24 on the right and 34 on the left.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

These scores correlate to auditory acuity levels I bilaterally, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the October 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
30
30
35
LEFT

25
30
30
45

The average pure tone thresholds were 32 on the right and 33 on the left.  Speech audiometry revealed speech recognition ability of 94 percent on the right and 96 percent on the left.  

These scores correlate to auditory acuity levels I bilaterally, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board is aware that the Veteran submitted a June 2009 private audiology report.  However, the report does not provide specific pure tone thresholds for 3000 Hertz, or the results of a Maryland CNC controlled speech discrimination test.  Thus, it may not be used to determine the evaluation of the Veteran's service-connected bilateral sensorineural hearing loss.  See 38 C.F.R. § 4.85.  

The Board notes that in Martinak, supra, the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the April 2009 VA report reflects that, according to the Veteran himself, the functional impairment from his disability was misunderstanding what people say and having to ask them to repeat themselves.  The October 2009 VA report reflects that, according to the Veteran himself, the functional impairment from his disability was missing out on what people say.  These notations indicate that the examiner did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his bilateral sensorineural hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiner who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The VA examination reports show that the Veteran's bilateral sensorineural hearing loss results in elevated pure tone thresholds and reduced speech recognition ability, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his bilateral sensorineural hearing loss renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against a compensable evaluation for bilateral sensorineural hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral sensorineural hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


